Case 18-71768-pmb   Doc 50   Filed 05/03/19 Entered 05/03/19 17:29:45   Desc Main
                             Document     Page 1 of 8
Case 18-71768-pmb   Doc 50   Filed 05/03/19 Entered 05/03/19 17:29:45   Desc Main
                             Document     Page 2 of 8
Case 18-71768-pmb   Doc 50   Filed 05/03/19 Entered 05/03/19 17:29:45   Desc Main
                             Document     Page 3 of 8
Case 18-71768-pmb   Doc 50   Filed 05/03/19 Entered 05/03/19 17:29:45   Desc Main
                             Document     Page 4 of 8
Case 18-71768-pmb   Doc 50   Filed 05/03/19 Entered 05/03/19 17:29:45   Desc Main
                             Document     Page 5 of 8
Case 18-71768-pmb   Doc 50   Filed 05/03/19 Entered 05/03/19 17:29:45   Desc Main
                             Document     Page 6 of 8
Case 18-71768-pmb   Doc 50   Filed 05/03/19 Entered 05/03/19 17:29:45   Desc Main
                             Document     Page 7 of 8
Case 18-71768-pmb   Doc 50   Filed 05/03/19 Entered 05/03/19 17:29:45   Desc Main
                             Document     Page 8 of 8
